DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguements
The Office has carefully considered Applicant’s extensive amendments and accompanying remarks dated 12/23/2020.  Applicant’s amendments to the claims have been entered and are made of record. 
The pending claims at this time are 1-9, 11-15 and 34-39.  All other claims have been cancelled by Applicant.  All these claims stand rejected. 
The IDS submitted on 12/23/2020 has also been reviewed and is being remitted herewith.
Applicant’s arguments with respect to claim(s) 1-9, 11-15 and 34-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. All previously made rejections are now withdrawn. 
Claim Objections
Claims 3, 7, and 8-11 are objected to because of the following informalities: 
The underlined portion of Claim 3 -The protection garment according to claim 1, wherein at least a group of said union threads are part of a thread, or of a filament constituted by at least two threads, wherein the thread or filament is continuously extended alternately between the overlapping opposite regions of said the inflatable three- dimensional unitary knitted body. This is awkward grammar or is missing a word.  Appropriate correction is required.
At claim 7, the underlined portion shown is grammatically awkward or is missing a word.  Appropriate correction is required.-the protection garment according to claim 1, wherein the union threads are made of a different material than the overlapping opposite regions at of the inflatable three-dimensional unitary knitted body, and wherein said overlapping regions are made of a softer material and a less resistant to tensile strength material than a material of the union threads
Claims 8-11 the word dimensional is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2329732A2 issued to Gatto et al in view of USPUB 2002/0194883 A1 issued to Spielmann et al. 
	Regarding modified Claim 1, where Applicant now seeks that a protection garment to be worn by a user, the protection garment comprising: an inflatable three-dimensional unitary knitted body having an inner chamber that is configured to assume an inflated condition for protection of the user, and a deflated condition at rest, the inflatable three-dimensional unitary knitted body being one that is producible by a rectilinear knitting machine; wherein in the inflated condition, the inner chamber is defined by at least a partially tubular shape; wherein in the deflated condition, the inner chamber is defined by overlapping opposite regions of said inflatable three-dimensional unitary knitted body; and a plurality of union threads in said inflatable three-dimensional unitary knitted body, the plurality of union threads occupying the inner chamber and configured to connect the overlapping opposite regions; Gatto et al disclose making a size fitting device (10, 110, 210, 310, 410, 510, 610) adapted to be associated to a wearable article in the clothing industry such as  garment, a footwear, a glove, a personal protection equipment like a helmet, a back protector or a joint protection device or other wearable article [0002] to fit the size of the wearable article to the shape and the anatomic size of a user's body, thereby improving the wear ability thereof.  [0001] (3a. 3b, 3c). The size fitting device (10, 110, 210, 310, 410, 510, 610) comprises an inflatable member (2) defining an internal chamber (25), and a plurality of tie members (27) fixed to opposite superficial portions of the inflatable member (2). [abstract].  The meshes 29, 30 and of the tie members 27 forms a so-called 3D (three-dimensional) or double-knit fabric to create an inflatable member. The inflatable member has vertical tie member in the internal chamber which is equivalent to applicant’s claimed union threads. 

    PNG
    media_image1.png
    513
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    390
    media_image2.png
    Greyscale



	Spielmann et al. disclose making a seamless tubular knit on a rectilinear knitting machine comprising two sections for guiding the knitting needles, means of selecting these knitting needles, carriages for displacing the selected knitting needles and members for guiding the knitting yarn, and to a rectilinear knitting machine for implementing this method. [abstract, 0001, 0009].  Such machines are used to make garments [0002, 0005, 0007,0066].
	A person having ordinary skill in the art before the effective filing date of the invention would have looked at the knit industry to see what the most efficient means to create a circular or seamless tubular knit, which are known rectilinear circular knitting machines would be.
	Regarding modified Claim 2, where Applicant now seeks that the protection garment  according to claim 1, wherein the union threads cross the inner chamber and are elements knitted with the overlapping opposite regions of the inflatable three-dimensional unitary knitted body, said union threads being sized so that, when said knitted body is in the deflated condition, said union threads are not under a tensioned condition and are collapsed in said inner chamber, whereas when said knitted body is in the inflated condition, said union threads are in a tensioned condition; Applicant is directed to 0011-0013 and 0022 of Gatto who teaches the varying lengths and figures.  
	Regarding modified Claim 3, where Applicant now seeks that the protection garment according to claim 1, wherein at least a group of said union threads are part of a thread, or of a filament constituted by at least two threads, wherein the thread or filament is continuously extended alternately between the overlapping opposite regions of said the inflatable three- dimensional unitary knitted body.  

	Regarding modified Claim 5, where Applicant now seeks that the protection garment according to claim 4, wherein the union threads have a shorter length in a region of the inflatable three-dimensional unitary a central area of said knitted body; Applicant is directed to 0011-0013 and 0022 of Gatto who teaches the varying lengths.  
 	Regarding modified Claim 6, where Applicant now seeks that the protection garment according to claim 1, wherein the union threads are joined with the inflatable three-dimensional unitary knitted body by knitting; Applicant is directed to 0092 of Gatto.  
	Regarding modified Claim 7, where Applicant now seeks that the protection garment according to claim 1, wherein the union threads are made of a different material than the overlapping opposite regions at of the inflatable three-dimensional unitary knitted body, and wherein said overlapping regions are made of a softer material and a less resistant to tensile strength material than a material of the union threads; Applicant is directed to 0050-0059 of Gatto who teaches the used of different materials like felt which is softer than the outer rigid regions.  
	Regarding modified Claim 8, where Applicant now seeks that the protection garment according to claim 1, wherein the inflatable three-dimensional unitary knitted body comprises, in a first area, first union threads having a first length and, in a second area, second union threads having a second length, wherein the first length is different from the second length; Applicant is directed to 0011-0013 of Gatto who teaches the varying lengths.  
	Regarding modified Claim 9, where Applicant now seeks that the protection garment according to claim 1, wherein the inflatable three-dimensional unitary knitted body  comprises, in a first area, union threads distributed with a first density of threads and, in a second area, union threads distributed with a second density of threads, wherein the first density of threads is different from the second density of threads; Applicant is direct to 0076 of Gatto. 
	Regarding modified Claim 11, where Applicant now seeks that the protection garment according to claim 1, wherein the inflatable three-dimensioanl unitary knitted body is a closed body that defines a closed casing; Applicant is directed to 0102+ of Gatto which allows for sheets or films to create closed casings.  
	Regarding modified Claim 12, where Applicant now seeks that the protection  garment according to claim 1, wherein said overlapping opposite regions correspond to two regions of the inflatable three- dimensional unitary knitted body respectively as being made by and a second needle bed of said rectilinear knitting machine; This is taught by the combination of Gatto and Spielmann et al.
 	Regarding modified Claim 13, where Applicant now seeks that the protection garment according to claim 1, wherein mesh openings of said inflatable three-dimensional unitary knitted body are at least partially closed or covered to retain at least temporarily an inflating fluid in said inflatable element; Applicant is direct to 0065 of Gatto.  
	Regarding modified Claim 14, where Applicant now seeks that the protection garment according to claim 1, wherein said protection garment further includes a covering layer or a cover sheet configured to cover an outer surface of said knitted body; Applicant is directed to 0019 of Gatto.  
	Regarding modified Claim 15, where Applicant now seeks that the protection garment according to claim 1, said protection garment is configured to assume said inflated condition upon an impact; See figure 9 of Gatto.
	Regarding new Claim 34, where Applicant now seeks that the protection garment according to claim 14, wherein the protection device further comprises an outer covering casing within which the inflatable three-dimensional unitary knitted body is arranged, said outer covering casing made of a material capable to resist a predetermined gas pressure; Applicant is directed to 0070 of Gatto.
	Regarding new Claim 35, where Applicant now seeks that the protection garment according to claim 1, wherein the protection garment is producible by the rectilinear knitting machine, said machine programmed for creating in an area of the protection garment a double layer of tissue corresponding to said overlapping opposite regions of the inflatable three- dimensional unitary knitted body with the plurality of union threads, and wherein the area of the protection garment is coated with a cover apt to retain an inflating fluid allowing the inflatable three-dimensional unitary knitted body to inflate; This is taught by the combination of Gatto and Spielmann et al.
	Regarding new Claim 36, where Applicant seeks that the protection garment according to claim 1, wherein the protection garment is a sub-garment;  the instant reference teaches that patch may applied to the layers , see 0018.  This could be used as a pocket also see figures which show patch like pockets.
	Regarding new Claim 37, where Applicant seeks that the protection garment according to claim 36, wherein the inflatable three- dimensional unitary knitted body is in a pocket of the sub-garment;  the instant reference teaches that patch may applied to the layers , see 0018 of Gatto along with figures of the various garment embodiments.  This could be used as a pocket also see figures which show patch like pockets. 
	Regarding new Claim 38, where Applicant seeks that the protection garment according to claim 1, wherein the garment includes inflation means to inflate the inflatable three-dimensional unitary knitted body;   Applicant is directed to 0016 where Gatto teaches that air or fluid needed for inflation of the inflatable member and then 0051 for the inflation pump.
	Regarding new Claim 39, where Applicant seeks that the protection garment according to claim 38, wherein the garment includes activating means to active the inflating means; .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP